Citation Nr: 1707474	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (RO).


REMAND

The Veteran is seeking entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 in May 2011 for additional right wrist disability due to VA surgical treatment in June 2010 at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  

The Board finds that the RO has not substantially complied with the directives of the prior February 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In February 2014, the Board remanded the matter on appeal for a VA examination.  The Board requested a VA opinion addressing whether any identified right wrist disorder is an additional disability due to VA surgical treatment at the Pittsburgh VAMC on June 14, 2010.  If so, the examiner was to opine as to whether the additional right wrist disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran on June 14, 2010; and if so, the examiner was to state whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnish surgical treatment on June 14, 2010 without the Veteran's informed consent.  Lastly, the examiner was to opine whether the additional disability was proximately caused by an event not reasonably foreseeable.  

In March 2014, the Veteran was provided a VA examination.  The examiner found that the Veteran had degenerative joint disease of the right wrist and noted the Veteran's history of having fractured his right wrist about 35 years before, having surgical resection of the distal lateral aspect of the ulna in June 2010, and having another surgery in September 2011 because the pain worsened.  

The examiner noted that according to the medical notes, there were no complications due to the surgical procedure in 2010.  The examiner stated that as with most surgical procedures, there is the possibility that the condition or the symptoms may not improve or may worsen, and the informed consent stated that one of the possible outcomes of the surgery was that there would be no improvement.  After the surgery, the Veteran experienced increased pain in the right wrist and according to the surgeon's notes, there was no specific cause for the increased pain symptoms.  As a result of the pain, he had the fusion procedure in 2011, which was done as the next step in the treatment of his severe end-stage arthritis and resulted in loss of range of motion of the right wrist.

The examiner opined that the right wrist disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran on June 14, 2010.  This is based on the fact that the surgeon performed a procedure to treat the Veteran's condition and there was no carelessness, negligence, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran seen in the medical records.  The Veteran experienced increased pain in the wrist afterwards, but it was not due to carelessness, negligence, error in judgment, or a similar instance of fault on the part of the VA.  It was simply the progression of his arthritic symptoms at that time due to ineffectiveness of the surgical procedure that was performed.  The examiner stated that the question of "lack of proper skill" could not be addressed because the examiner was not qualified to address the competency of the surgeon.

In an addendum opinion dated November 2014, the examiner stated that the conflicting medical evidence was reviewed and opined that the additional disability was reasonably foreseeable.  The examiner explained that with any surgical procedure, there is the possibility that the condition or the symptoms may not improve or may worsen and the informed consent stated that one of the possible outcomes of the surgery was that there would be no improvement.

The Board finds the opinions provided inadequate.  The examiner did not clearly state whether any identified right wrist disorder is an additional disability due to VA surgical treatment at the Pittsburgh VAMC on June 14, 2010 as instructed by the Board remand.  Also, the opinions provided were merely conclusory as no rationale was provided regarding the conclusions reached that the increased pain in the wrist was not due to carelessness, negligence, error in judgment, or a similar instance of fault on the part of the VA and that the additional disability was reasonably foreseeable.  Specifically, the examiner did not explain how the ineffectiveness of the surgical procedure was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA or was proximately caused by an event not reasonably foreseeable.  The examiner also did not explain what the conflicting medical evidence was that he referred to and how it related to the conclusion reached.  The Veteran's private physician stated in an April 2011 report that the previous wrist arthritis surgery did not work well for him.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following action:

1.  The Veteran's electronic claims file must be forwarded and reviewed by a new VA examiner to prepare an addendum to the March 2014 examination and November 2014 addendum to determine if the Veteran has any additional right wrist disability as a result of the VA surgical treatment at the Pittsburgh VAMC on June 14, 2010.  No examination is required unless the examiner deems it necessary.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  

After a review of the evidence of record, to include consideration of the Veteran's statements and testimony during the December 2011 hearing before the Board and the April 2011 private treatment report, the examiner must identify any current right wrist disorder and provide an opinion addressing whether such is an additional disability due to VA surgical treatment at the Pittsburgh VAMC on June 14, 2010.

If so, the examiner must state whether the additional right wrist disability is proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran on June 14, 2010; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR did VA furnish surgical treatment on June 14, 2010 without the Veteran's informed consent?

Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

OR 

(2) Was the additional disability proximately caused by an event not reasonably foreseeable?  

The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional right wrist disability due to VA surgical treatment in June 2010 at the VAMC in Pittsburgh, Pennsylvania.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

